DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the apparatus claims 1-12 and 21, made with traverse in the reply of 11/08/2021, has been acknowledged. Applicant asserts that the Office, allegedly, ‘has not established that restriction is appropriate’ because, in Applicant’s opinion, ‘the current claims of group I do not recite’ the components referred to, in the prior action, as cutting devices. Examiner disagrees and notes that the instant claims recite ‘means to decapitate’, including such devices as ‘blades’, ‘jets’ and/or a ‘laser’, which , as a group, clearly pertain to a category of cutting devices. Notwithstanding other possible equivalent terms, the action clearly explained that such cutting devices [i.e., the blades, the laser, et cetera], as claimed, can be used to practice materially different processes, for example, those for preparing other [i.e., not related to mosquitos] biological tissue samples, or for preparing non-biological samples, for example, for precision cutting of  optical crystal samples. Applicant also contends that ‘the Office has not shown that there would be a serious burden on the Office if restriction is not required in this case’, since the Applicant seems to believe [without providing any evidence] that ‘, it appears likely that the search for group I and group II are overlapping such that there is no search or examination burden.’ Examiner strongly disagrees. As was clearly established in the 09/21/2021 Office action, the apparatus claims would require extensive searches in class 422, for at least the subclasses directed to biological tissue processing devices [subclass 536] and sample/specimen holders [subclass 561], while the method claims would require extensive searches in class 436, for methods of sample preparation and removing interfering materials [at least in subclasses 174, 175]. Thus, the searches for the apparatus claims and the methods claims clearly do not overlap, which presents a significant and undue search burden. It is emphasized that the prior restriction requirement is clear and complies with traditional restrictive practice of the office.  Accordingly, claims 13-20 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 
Priority

3.	   Applicant’s claim for the benefit of a prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir.1994).
The disclosure(s) of the prior-filed application(s),namely, US patent provisional  application 62888160 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.   Specifically, the above mentioned prior filed application does not provide adequate support for the ‘head disposal apparatus’ as recited in claim 8; as well as for the brush being ‘rotary’, as recited in claim 9.
Accordingly, claims 8-9 are not entitled to the benefit of the above described prior application. Therefore, the effective filing date for the inventions recited in claims 8-9, is August 17, 2020.  
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features must delimit and configure the ‘staging’ areas / the ‘open’ areas, as recited. The claim also fails to set forth any structural inter-relationships and the ‘stations’, the ‘computer vision system’ and the ‘turntable’. Furthermore, referring to the ‘extrusion/collection’ station and ‘cleaning/disposal’ station, it is unclear what structural features must configure the stations for performing the functionality implied by their names. Additionally, it is unclear how the intended ‘detection, ‘decapitation’. ‘extrusion/collection’ and ‘cleaning/disposal’ can be performed and coordinated in the absence of a computer/controller programmed accordingly [the same consideration applies to claim 21]. Also, the recited combinations of broader terms [‘collection’, ‘cleaning’] with narrower terms [‘extrusion’, ‘disposal’] do not clearly set forth the metes and bounds of the patent protection sought. 
	In claim 2, it is not clear how the ‘open’ area of the stalls, as well as the ‘stalls’ per se, must be structurally inter-related with the ‘open’ areas of claim 1. It is further unclear what structural features must delimit the ‘stalls’[see also claim 3]. 
	In claims 4, 5 and 7, it is unclear from the claim language what structural features must configure the claimed apparatus for the intended functionality as recited. 
	In claim 8, it is not clear how the ‘head disposal apparatus’ must be structurally inter-related to the ‘cleaning/disposal’ station of claim 1. 
	In claim 9, it is not clear how the ‘air dispenser’ and ‘water dispenser’ must be different from the ‘air jet’ and ‘fluid jet’ of claim 1. The same consideration applies to the ‘water jet’, an ‘air jet’ of claim 11. 
	Claim 12 appears to re-define the structure of the ‘decapitation station’ as set forth in claim1. It is also unclear whether or not the ‘blade assembly’ is the same as the ‘blades’ of claim 1. It is further unclear what structural features must configure the computer vision system to function as intended. 
	Additionally, in claim 21, it is unclear from the claim language what structural features of the ‘extrusion’ and ‘disposal’ stations must configure them for the intended functionality. It is further unclear how the intended position related manipulations as recited, can be performed in the absence of any means for rotating, as well as without the robot being operatively connected to the camera, the blades, the disposal, the station and the turntable, where the robot must be programmed accordingly. 

Claim Interpretation

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
In this application, claim 1 does use the word ‘means’ in the phrase, ‘means to decapitate the mosquito’. However, this limitation also recites structures [‘blades, a laser, a fluid jet, and an air jet’] sufficient to perform the recited function. Therefore the limitation in question is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because this claim limitations is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. The same consideration applies to the recitation of the ‘extrusion/collection station to receive the decapitated mosquito and to extract and collect salivary glands’; and to the recitation of the ‘cleaning/disposal station to collect… and to clean’, as recited. Additionally, claim 21 does not use words “means” or “step”. On the other hand, the recitation of the ‘turntable to transport’, ‘camera to detect’, ‘robot to grasp’, ‘blades to decapitate’ and so on, appear as attempting to present generic placeholders modified by functional language. However, these limitations also recites structures sufficient to perform the recited function.  
Therefore the limitations in question are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Liu [US 20040087112]. 
	With respect to claims 1, 2 and 4-11, Liu discloses cutting devices capable to function as intended in the instant claims, where the cutting devices can comprise, as illustrated in Figure 5, plate 104 [‘turntable’] that can be controllably rotated [see paragraph [0051]]; mounting member 106 on which multiple sample species [including mosquito] can be placed radially [thus arranging staging/stall open areas; vacuum chuck 103 [extrusion / collection’ station with suction] and ;cleaning / disposal station/head disposal apparatus 102. The apparatus further includes solid state laser 10 [‘means for decapitation’, ‘decapitation station’]; [camera 22 [‘computer vision system’]-better shown in Figure 1; and  pick-and-place / robot device as described in paragraph [0062]. It is further noted that the features not positively recited as part of the claimed invention, are not accorded patentable weight when evaluated for patentability. 

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 21 is rejected under 35 U.S.C. 103 (a) as being unpatentable over
 Liu [US 20040087112]. 
Although Liu does not teach at least one blade as recited, the blades, however, are commonly employed in the art, and it would have been within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Liu by having additionally employed such blade(s), in order to have additional means for cutting, if needed, depending on particular goals of testing, to diversify the tests to be performed. 
Drawings

11.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘decapitation’ station, the rotary brush, the laser, the jets, the finger, the air dispensers, the water dispensers, the head disposal apparatus, the suction system, the ‘open’ areas and the ‘stalls’ within respective staging’ areas, as well as the ‘first’ and ‘second’ positions, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  It is further noted that the instant drawings fail to clearly and distinctly show the boundaries of the recited components, which hinders the proper understanding of the claimed invention. Additionally, the drawings replete with inaccuracies. For example, in Figure 5, the reference characters ‘15’ and ’44, and/or 50, 51, 60 and 61, and/or 67 and 68, point to the same components, Formal drawings are requested. No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

12        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798